Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 18 is objected to because of the following informalities:  claim 18, second to last line, includes the terminology “so that an outer surface of the segment to slope radially outward” which is improper grammar.  This can be corrected by altering the terminology to read “so that an outer surface of the segment s radially outward”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "each segment", “the segment”, subsequently reintroduces “a segment”, before again referencing “the segment” in the last three lines of the newly amended subject matter.  There is insufficient antecedent basis for this limitation in the claim. More specifically, claim 18 introduces “arcuate segments” and references “the arcuate segments” several times after the introduction in the second to last clause. Accordingly, it is unclear if “each segment” and “the segments” are different segments or are referring to the arcuate segments previously introduced. Further, the 
Any claims not specifically mentioned herein above, but nonetheless rejected as being indefinite, are rejected for incorporating the errors of their respective base claims by dependency therefrom.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2016/0169300 to Yamatani et al. (hereinafter “Yamatani”).

an inner race (surface of 12);
an outer race (surface of 14) circumscribing the inner race (see at least FIG. 1); and
a plurality of arcuate segments (23 – the rollers are curved) arranged in pairs (see annotated FIG. 4 below where the pairs are circled within bold ellipses) and circumferentially disposed around the inner race (see at least FIG. 4) such that each pair forms a section of a wedge cylinder (see at least FIGS. 2-4) that includes springs (24) disposed between the sections to bias the arcuate segments of each pair towards each other (see at least paragraphs [0129] – [0137]), wherein the springs bias the arcuate segments of each pair towards each other to contract the wedge cylinder onto the inner race so that the races lock in response to relative rotation between the outer race and the wedge cylinder (see at least paragraphs [0129] – [0137]);
wherein a thickness of each arcuate segment varies between a first end of the arcuate segment and a second end of the arcuate segment so that an outer surface of the arcuate segment slopes radially outward from the first end towards the second end (see at least FIG. 4 – more specifically, each of the arcuate segments (23) of Yamatani present as rounded / curved / circles from such a view, from one side of the arcuate segment to the other the thickness varies by starting out small, increasing towards a centerline, before decreasing again. Further, at least a portion of each arcuate segment has an outer surface that slopes radially outward from one end towards the other in view of the same.)

    PNG
    media_image1.png
    526
    550
    media_image1.png
    Greyscale

With regards to claim 19, Yamatani discloses a cage (71, 26) engaging with the arcuate segments of each pair such that axial movement of the cage towards the wedge cylinder moves the arcuate segments of each pair away from each other to expand the wedge cylinder and disengage the races (see at least paragraphs [0129] – [0137]).
With regards to claim 20, Yamatani discloses that the arcuate segments of each pair cooperate to define a variable width slot (in conjunction with element 25 – see at least FIGS. 2, 3, and 6), and the cage defines variable width fingers (26), that are each disposed in one of the slots (see at least FIGS. 2, 3, and 6), wherein the fingers engage the slots to move the arcuate segments of each pair away from each other in response to axial movement of the cage towards the wedge cylinder (see at least paragraphs [0129] – [0137] as well as FIGS. 7 and 8 with respect to FIGS. 4 and 6).
Allowable Subject Matter
Claims 1-17 allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Conan Duda whose telephone number is (313)446-4845.  The examiner can normally be reached on Monday through Friday 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/CONAN D. DUDA/
Examiner
Art Unit 3611


/JACOB D KNUTSON/Primary Examiner, Art Unit 3611